RESOLUCIÓN
A la solicitud de certiorari presentada por la parte peti-cionaria Francisco R. Zayas Seijo, “no ha lugar”. Flores Concepción v. Taino Motors, 168 D.P.R. 504 (2006).
Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. La Jueza Asociada Señora Fiol Matta expediría. La Juez Asociada Señora Rodríguez Rodríguez emitió un voto particular disidente. El Juez Presidente Se-ñor Hernández Denton y el Juez Asociado Señor Estrella Martínez no intervinieron.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo